DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The terminal disclaimer filed on June 20, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 10,829,620 and 11,028,253 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Specification
The disclosure is objected to because of the following informalities: Table 1 and 2 are in Japanese and need to be translated into English.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 2016/0090473) in view of Harvey (US Pat. 2,098,824).
Considering Claims 1, 7, and 8:  Yao et al. teaches a composition comprising a cellulose acylate, a polyester resin (¶0016), and a plasticizer (¶0078).
	Yao et al. does not teach the plasticizer as being a cardanol composition.  However, Harvey teaches a cardanol derivative comprising a structure having a phenolic base with a C14H27 radical and at least one unsaturated bond in the radical (1:13-32).  The cardanol derivative is taught to be an excellent plasticizer for cellulose esters (2:70-74).  Harvey teaches the cardanol compound as having a molecular weight of 288 and a single hydroxyl group (2:30-45).  Using the equation for hydroxyl number of OH number = 56,000/equivalent weight, the hydroxyl number would be 195 (56,000/288).  Yao et al. and Harvey are analogous art as they are concerned with the same field of endeavor, namely cellulose ester compositions.  It would have been obvious to a person having ordinary skill in the art to have used the cardanol derivative of Harvey in the composition of Yao et al., and the motivation to do so would have been, it is an excellent plasticizer for cellulose esters (2:70-74) and it is a product from natural sources.  
Considering Claim 4:  Yao et al. teaches the cellulose ester as being cellulose acetate propionate or cellulose acetate butyrate (Table 1).  
Considering Claims 5 and 6:  Yao et al. teaches the polyester as being a polyhydroxyalkanaote (¶0058) that is preferably polylactic acid (¶0064).
Considering Claims 10-13:  Yao et al. teaches the composition as comprising 100 parts of cellulose ester, 15 parts of adipic acid ester, 5 parts of polyester resin (Table 2), and 0 to 5 mass percent of the plasticizer (¶0078).  
	Yao et al. teaches the ratio of cellulose ester to polyester as being 0.0475.  This is sufficiently close to 0.05 that a person having ordinary skill in the art would expect the compositions to have substantially similar properties.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  See MPEP § 2144.05.
Considering Claims 14 and 16:  Yao et al. teaches an injection molded article made from the composition (¶0084).
Considering Claims 15 and 17:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed amounts, made by a substantially similar process.  The instant specification does not identify any features that result in the claimed properties other than the nature of the composition itself.  Therefore, the claimed effects and physical properties, i.e. a tensile modulus of elasticity and a tensile elongation at the break, would implicitly be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 2016/0090473) in view of Harvey (US Pat. 2,098,824) as applied to claim 1 above, and further in view of Yao ‘870 (US 2017/0174870).
Considering Claim 2:  Yao et al. and Harvey teach the composition of claim 1 as shown above.
	Yao et al. does not teach the composition as comprising a core-shell polymer.  However, Yao ‘870 teaches a cellulose ester composition comprising a core shell polymer of butadiene core and methyl methacrylate shell (¶0178).  Yao et al. and Yao ‘870 are analogous art as they are concerned with the same field of endeavor, namely cellulose ester compositions.  It would have been obvious to a person having ordinary skill in the art to have added the polymer of Yao ‘870 to the composition of Yao et al., and the motivation to do so would have been to improve the impact resistance of the composition.
Considering Claim 3:  Yao et al. teaches the composition as comprising a polymethacryalte polymer (¶0079).

Claims 1, 5, 7-8, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama et al. (US Pat. 10,689,506) in view of Harvey (US Pat. 2,098,824).
Considering Claims 1, 5, and 7-8:  Moriyama et al. teaches a cellulose acylate, a plasticizer and a polyhydroxyalkanoate (Claim 1).
	Moriyama et al. does not teach the plasticizer as being a cardanol composition.  However, Harvey teaches a cardanol derivative comprising a structure having a phenolic base with a C14H27 radical and at least one unsaturated bond in the radical (1:13-32).  The cardanol derivative is taught to be an excellent plasticizer for cellulose esters (2:70-74).  Harvey teaches the cardanol compound as having a molecular weight of 288 and a single hydroxyl group (2:30-45).  Using the equation for hydroxyl number of OH number = 56,000/equivalent weight, the hydroxyl number would be 195 (56,000/288). Moriyama et al. and Harvey are analogous art as they are concerned with the same field of endeavor, namely cellulose ester compositions.  It would have been obvious to a person having ordinary skill in the art to have used the cardanol derivative of Harvey in the composition of Moriyama et al., and the motivation to do so would have been, it is an excellent plasticizer for cellulose esters (2:70-74) and it is a product from natural sources.  
Considering Claims 14 and 16:  Moriyama et al. teach an injection molded article of the composition (Claim 13).  
Considering Claims 15 and 17:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed amounts, made by a substantially similar process.  The instant specification does not identify any features that result in the claimed properties other than the nature of the composition itself.  Therefore, the claimed effects and physical properties, i.e. a tensile modulus of elasticity and a tensile elongation at the break, would implicitly be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claims 1, 5, 7-8, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yao (US Pat. 10,308,790) in view of Harvey (US Pat. 2,098,824).
Considering Claims 1, 5, and 7-8:  Yao teaches a cellulose acylate, and a polyhydroxyalkanoate (Claim 1).
	Yao does not teach the plasticizer as being a cardanol composition.  However, Harvey teaches a cardanol derivative comprising a structure having a phenolic base with a C14H27 radical and at least one unsaturated bond in the radical (1:13-32).  The cardanol derivative is taught to be an excellent plasticizer for cellulose esters (2:70-74).  Harvey teaches the cardanol compound as having a molecular weight of 288 and a single hydroxyl group (2:30-45).  Using the equation for hydroxyl number of OH number = 56,000/equivalent weight, the hydroxyl number would be 195 (56,000/288).  Yao and Harvey are analogous art as they are concerned with the same field of endeavor, namely cellulose ester compositions.  It would have been obvious to a person having ordinary skill in the art to have used the cardanol derivative of Harvey in the composition of Yao, and the motivation to do so would have been, it is an excellent plasticizer for cellulose esters (2:70-74) and it is a product from natural sources.  
Considering Claims 14 and 16:  Yao teach an injection molded article of the composition (Claims 19 and 20).  
Considering Claims 15 and 17:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed amounts, made by a substantially similar process.  The instant specification does not identify any features that result in the claimed properties other than the nature of the composition itself.  Therefore, the claimed effects and physical properties, i.e. a tensile modulus of elasticity and a tensile elongation at the break, would implicitly be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claims 1, 4, 5, 7-8, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yao (US Pat. 10,414,905) in view of Harvey (US Pat. 2,098,824).
Considering Claims 1, 4, 5 and 7-8:  Yao teaches a cellulose acetate propionate, and a polyhydroxyalkanoate (Claim 1).
	Yao does not teach the plasticizer as being a cardanol composition.  However, Harvey teaches a cardanol derivative comprising a structure having a phenolic base with a C14H27 radical and at least one unsaturated bond in the radical (1:13-32).  The cardanol derivative is taught to be an excellent plasticizer for cellulose esters (2:70-74).  Harvey teaches the cardanol compound as having a molecular weight of 288 and a single hydroxyl group (2:30-45).  Using the equation for hydroxyl number of OH number = 56,000/equivalent weight, the hydroxyl number would be 195 (56,000/288).  Yao and Harvey are analogous art as they are concerned with the same field of endeavor, namely cellulose ester compositions.  It would have been obvious to a person having ordinary skill in the art to have used the cardanol derivative of Harvey in the composition of Yao, and the motivation to do so would have been, it is an excellent plasticizer for cellulose esters (2:70-74) and it is a product from natural sources.  
Considering Claim 4:  Yao teaches the cellulose ester as being cellulose acetate propionate or cellulose acetate butyrate (Claim 2).
Considering Claims 14 and 16:  Yao teach an injection molded article of the composition (Claims 10 and 12).  
Considering Claims 15 and 17:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed amounts, made by a substantially similar process.  The instant specification does not identify any features that result in the claimed properties other than the nature of the composition itself.  Therefore, the claimed effects and physical properties, i.e. a tensile modulus of elasticity and a tensile elongation at the break, would implicitly be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims ,1 4-8, and 10-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 11, and 12 of copending Application No. 16/977,647 in view of Harvey (US Pat. 2,098,824). 
Considering Claims 1 and 4-9:  Claim 1 of application ‘647 teaches a cellulose acylate that is cellulose acetate propionate or cellulose acetate butyrate, polylactic acid, and a plasticizer.  
	Application ‘647 does not teach the plasticizer as being a cardanol composition.  However, Harvey teaches a cardanol derivative comprising a structure having a phenolic base with a C14H27 radical and at least one unsaturated bond in the radical (1:13-32).  The cardanol derivative is taught to be an excellent plasticizer for cellulose esters (2:70-74).  Harvey teaches the cardanol compound as having a molecular weight of 288 and a single hydroxyl group (2:30-45).  Using the equation for hydroxyl number of OH number = 56,000/equivalent weight, the hydroxyl number would be 195 (56,000/288).  Application ‘647 and Harvey are analogous art as they are concerned with the same field of endeavor, namely cellulose ester compositions.  It would have been obvious to a person having ordinary skill in the art to have used the cardanol derivative of Harvey in the composition of Application ‘647, and the motivation to do so would have been, it is an excellent plasticizer for cellulose esters (2:70-74) and it is a product from natural sources.  
Considering Claims 10-13:  Claim 1 of application ‘647 teaches overlapping ranges for the amounts of the compounds.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected amounts of the components in the overlapping portions of the claimed ranges, and the motivation to do so would have been, as application ‘647 suggests, to provide the proper balance of strength and flexibility.  
Considering Claims 14 and 16:  Claims 11 and 12 of Application ‘647 teach an injection molded article of the composition.  
Considering Claims 15 and 17:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed amounts, made by a substantially similar process.  The instant specification does not identify any features that result in the claimed properties other than the nature of the composition itself.  Therefore, the claimed effects and physical properties, i.e. a tensile modulus of elasticity and a tensile elongation at the break, would implicitly be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
This is a provisional nonstatutory double patenting rejection.

Claims 1-8 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 8, 17, and 9 of US Pat. 11,339,274 in view of Harvey (US Pat. 2,098,824). 
Considering Claims 1-3 and 7-8:  Claim 1 of application ‘937 teaches a cellulose acylate, a polyester, a core-shell polymer having a shell layer of a polymer of alkyl(meth)acrylate and a core comprising an olefin polymer having greater than 60% of units derived from an alpha olefin, and polymethacrylate compound having 50 parts mass or more of structural unit derived from an alkyl (meth)acrylate.
	Application ‘937 does not teach the plasticizer as being a cardanol composition.  However, Harvey teaches a cardanol derivative comprising a structure having a phenolic base with a C14H27 radical and at least one unsaturated bond in the radical (1:13-32).  The cardanol derivative is taught to be an excellent plasticizer for cellulose esters (2:70-74).  Harvey teaches the cardanol compound as having a molecular weight of 288 and a single hydroxyl group (2:30-45).  Using the equation for hydroxyl number of OH number = 56,000/equivalent weight, the hydroxyl number would be 195 (56,000/288).  Application ‘937 and Harvey are analogous art as they are concerned with the same field of endeavor, namely cellulose ester compositions.  It would have been obvious to a person having ordinary skill in the art to have used the cardanol derivative of Harvey in the composition of Application ‘937, and the motivation to do so would have been, it is an excellent plasticizer for cellulose esters (2:70-74) and it is a product from natural sources.  
Considering Claim 4:  Claim 2 of application ‘937 teaches the cellulose ester as being cellulose acetate propionate or cellulose acetate butyrate.
Considering Claims 5 and 6:  Claim 8 of application ‘937 teaches the polyester resin as being polylactic acid.
Considering Claims 14 and 16:  Claims 17 and 19 of Application ‘937 teach an injection molded article of the composition.  
Considering Claims 15 and 17:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed amounts, made by a substantially similar process.  The instant specification does not identify any features that result in the claimed properties other than the nature of the composition itself.  Therefore, the claimed effects and physical properties, i.e. a tensile modulus of elasticity and a tensile elongation at the break, would implicitly be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claims 1 and 4-8, 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, and 8 of U.S. Patent No. 11,098,178 in view of Harvey (US Pat. 2,098,824). 
Considering Claims 1 and 7-8:  Claim 1 of Patent ‘178 teaches a cellulose acylate, a polyester, and a plasticizer.
	Patent ‘178 does not teach the plasticizer as being a cardanol composition.  However, Harvey teaches a cardanol derivative comprising a structure having a phenolic base with a C14H27 radical and at least one unsaturated bond in the radical (1:13-32).  The cardanol derivative is taught to be an excellent plasticizer for cellulose esters (2:70-74).  Harvey teaches the cardanol compound as having a molecular weight of 288 and a single hydroxyl group (2:30-45).  Using the equation for hydroxyl number of OH number = 56,000/equivalent weight, the hydroxyl number would be 195 (56,000/288).  Patent ‘178 and Harvey are analogous art as they are concerned with the same field of endeavor, namely cellulose ester compositions.  It would have been obvious to a person having ordinary skill in the art to have used the cardanol derivative of Harvey in the composition of Patent ‘178, and the motivation to do so would have been, it is an excellent plasticizer for cellulose esters (2:70-74) and it is a product from natural sources.  
Considering Claims 2, 3, 5, and 6:  Claims 2-4 of Patent ‘178 correspond to instant claims 2, 3, 5, and 6.
Considering Claims 10-13:  Claim 1 of Patent ‘178 teaches overlapping ranges for the amounts of the compounds.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected amounts of the components in the overlapping portions of the claimed ranges, and the motivation to do so would have been, as application ‘647 suggests, to provide the proper balance of strength and flexibility.  
Considering Claims 14 and 16:  Claims 7 and 8 of Patent ‘178 teach an injection molded article of the composition.  
Considering Claims 15 and 17:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed amounts, made by a substantially similar process.  The instant specification does not identify any features that result in the claimed properties other than the nature of the composition itself.  Therefore, the claimed effects and physical properties, i.e. a tensile modulus of elasticity and a tensile elongation at the break, would implicitly be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claims 1, 4-8, and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, and 12 of U.S. Patent No. 10,584,232 in view of Harvey (US Pat. 2,098,824). 
Considering Claims 1 and 5-9:  Claim 1 of Patent ‘232 teaches a cellulose acylate, and a polylactic acid.
	Patent ‘232 does not teach the plasticizer as being a cardanol composition.  However, Harvey teaches a cardanol derivative comprising a structure having a phenolic base with a C14H27 radical and at least one unsaturated bond in the radical (1:13-32).  The cardanol derivative is taught to be an excellent plasticizer for cellulose esters (2:70-74).  Harvey teaches the cardanol compound as having a molecular weight of 288 and a single hydroxyl group (2:30-45).  Using the equation for hydroxyl number of OH number = 56,000/equivalent weight, the hydroxyl number would be 195 (56,000/288).  Patent ‘232 and Harvey are analogous art as they are concerned with the same field of endeavor, namely cellulose ester compositions.  It would have been obvious to a person having ordinary skill in the art to have used the cardanol derivative of Harvey in the composition of Patent ‘232, and the motivation to do so would have been, it is an excellent plasticizer for cellulose esters (2:70-74) and it is a product from natural sources.  
Considering Claim 4:  Claim 2 of Patent ‘232 teaches the cellulose ester as being cellulose acetate propionate or cellulose acetate butyrate.
Considering Claims 14 and 16:  Claims 10 and 12 of Patent ‘232 teach an injection molded article of the composition.  
Considering Claims 15 and 17:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed amounts, made by a substantially similar process.  The instant specification does not identify any features that result in the claimed properties other than the nature of the composition itself.  Therefore, the claimed effects and physical properties, i.e. a tensile modulus of elasticity and a tensile elongation at the break, would implicitly be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claims 1, 4-8, and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, and 12 of U.S. Patent No. 10,472,499 in view of Harvey (US Pat. 2,098,824). 
Considering Claims 1 and 5-8:  Claim 1 of Patent ‘499 teaches a cellulose acylate, and a polylactic acid.
	Patent ‘499 does not teach the plasticizer as being a cardanol composition.  However, Harvey teaches a cardanol derivative comprising a structure having a phenolic base with a C14H27 radical and at least one unsaturated bond in the radical (1:13-32).  The cardanol derivative is taught to be an excellent plasticizer for cellulose esters (2:70-74).  Harvey teaches the cardanol compound as having a molecular weight of 288 and a single hydroxyl group (2:30-45).  Using the equation for hydroxyl number of OH number = 56,000/equivalent weight, the hydroxyl number would be 195 (56,000/288).  Patent ‘499 and Harvey are analogous art as they are concerned with the same field of endeavor, namely cellulose ester compositions.  It would have been obvious to a person having ordinary skill in the art to have used the cardanol derivative of Harvey in the composition of Patent ‘499, and the motivation to do so would have been, it is an excellent plasticizer for cellulose esters (2:70-74) and it is a product from natural sources.  
Considering Claim 4:  Claim 2 of Patent ‘499 teaches the cellulose ester as being cellulose acetate propionate or cellulose acetate butyrate.
Considering Claims 14 and 16:  Claims 10 and 12 of Patent ‘499 teach an injection molded article of the composition.  
Considering Claims 15 and 17:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed amounts, made by a substantially similar process.  The instant specification does not identify any features that result in the claimed properties other than the nature of the composition itself.  Therefore, the claimed effects and physical properties, i.e. a tensile modulus of elasticity and a tensile elongation at the break, would implicitly be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claims 1, 5, 7-8, and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 10,689,506 in view of Harvey (US Pat. 2,098,824). 
Considering Claims 1, 5, and 7-8:  Claim 1 of Patent ‘506 teaches a cellulose acylate, a plasticizer and a polyhydroxyalkanoate.
	Patent ‘506 does not teach the plasticizer as being a cardanol composition.  However, Harvey teaches a cardanol derivative comprising a structure having a phenolic base with a C14H27 radical and at least one unsaturated bond in the radical (1:13-32).  The cardanol derivative is taught to be an excellent plasticizer for cellulose esters (2:70-74).  Harvey teaches the cardanol compound as having a molecular weight of 288 and a single hydroxyl group (2:30-45).  Using the equation for hydroxyl number of OH number = 56,000/equivalent weight, the hydroxyl number would be 195 (56,000/288). Patent ‘506 and Harvey are analogous art as they are concerned with the same field of endeavor, namely cellulose ester compositions.  It would have been obvious to a person having ordinary skill in the art to have used the cardanol derivative of Harvey in the composition of Patent ‘506, and the motivation to do so would have been, it is an excellent plasticizer for cellulose esters (2:70-74) and it is a product from natural sources.  
Considering Claims 14 and 16:  Claims 13 of Patent ‘506 teach an injection molded article of the composition.  
Considering Claims 15 and 17:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed amounts, made by a substantially similar process.  The instant specification does not identify any features that result in the claimed properties other than the nature of the composition itself.  Therefore, the claimed effects and physical properties, i.e. a tensile modulus of elasticity and a tensile elongation at the break, would implicitly be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claims 1, 4, 5, 7-8, and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, and 12 of U.S. Patent No. 10,414,905 in view of Harvey (US Pat. 2,098,824). 
Considering Claims 1, 4, 5 and 7-8:  Claim 1 of Patent ‘905 teaches a cellulose acetate propionate, and a polyhydroxyalkanoate.
	Patent ‘905 does not teach the plasticizer as being a cardanol composition.  However, Harvey teaches a cardanol derivative comprising a structure having a phenolic base with a C14H27 radical and at least one unsaturated bond in the radical (1:13-32).  The cardanol derivative is taught to be an excellent plasticizer for cellulose esters (2:70-74).  Harvey teaches the cardanol compound as having a molecular weight of 288 and a single hydroxyl group (2:30-45).  Using the equation for hydroxyl number of OH number = 56,000/equivalent weight, the hydroxyl number would be 195 (56,000/288).  Patent ‘905 and Harvey are analogous art as they are concerned with the same field of endeavor, namely cellulose ester compositions.  It would have been obvious to a person having ordinary skill in the art to have used the cardanol derivative of Harvey in the composition of Patent ‘905, and the motivation to do so would have been, it is an excellent plasticizer for cellulose esters (2:70-74) and it is a product from natural sources.  
Considering Claim 4:  Claim 2 of Patent ‘905 teaches the cellulose ester as being cellulose acetate propionate or cellulose acetate butyrate.
Considering Claims 14 and 16:  Claims 10 and 12 of Patent ‘905 teach an injection molded article of the composition.  
Considering Claims 15 and 17:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed amounts, made by a substantially similar process.  The instant specification does not identify any features that result in the claimed properties other than the nature of the composition itself.  Therefore, the claimed effects and physical properties, i.e. a tensile modulus of elasticity and a tensile elongation at the break, would implicitly be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claims 1, 5, 7-8, and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19 and 20 of U.S. Patent No. 10,308,790 in view of Harvey (US Pat. 2,098,824). 
Considering Claims 1, 5, and 7-8:  Claim 1 of Patent ‘506 teaches a cellulose acylate, and a polyhydroxyalkanoate.
	Patent ‘506 does not teach the plasticizer as being a cardanol composition.  However, Harvey teaches a cardanol derivative comprising a structure having a phenolic base with a C14H27 radical and at least one unsaturated bond in the radical (1:13-32).  The cardanol derivative is taught to be an excellent plasticizer for cellulose esters (2:70-74).  Harvey teaches the cardanol compound as having a molecular weight of 288 and a single hydroxyl group (2:30-45).  Using the equation for hydroxyl number of OH number = 56,000/equivalent weight, the hydroxyl number would be 195 (56,000/288).  Patent ‘506 and Harvey are analogous art as they are concerned with the same field of endeavor, namely cellulose ester compositions.  It would have been obvious to a person having ordinary skill in the art to have used the cardanol derivative of Harvey in the composition of Patent ‘506, and the motivation to do so would have been, it is an excellent plasticizer for cellulose esters (2:70-74) and it is a product from natural sources.  
Considering Claims 14 and 16:  Claims 19 and 20 of Patent ‘506 teach an injection molded article of the composition.  
Considering Claims 15 and 17:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed amounts, made by a substantially similar process.  The instant specification does not identify any features that result in the claimed properties other than the nature of the composition itself.  Therefore, the claimed effects and physical properties, i.e. a tensile modulus of elasticity and a tensile elongation at the break, would implicitly be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Response to Arguments
Applicant's arguments filed June 20, 2022 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that Harvey does not teach the claimed hydroxyl value is not persuasive.  Harvey teaches the cardanol compound as having a molecular weight of 288 and a single hydroxyl group (2:30-45).  Using the equation for hydroxyl number of OH number = 56,000/equivalent weight, the hydroxyl number would be 195 (56,000/288).
B)  The applicant’s argument of unexpected results is not persuasive.  The comparative examples cited by the applicant (31 and 32) have substantially similar tensile elongation at the break values as the inventive examples of Table 1.  As such, the data does not establish and unexpected difference for the comparative and inventive examples.
C)  The applicant’s argument that removing the adipic acid ester of Yao et al. would destroy the principle of operation of the composition is not persuasive.  Yao et al. teaches an additional plasticizer as being present in the composition in addition to the adipic acid ester (¶0078).  Therefore, the proposed modification would not destroy the principle of operation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767